Case 1:20-cv-03165-JMS-DLP Document 1 Filed 12/10/20 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  SHEREE DOUTHIT                               )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            )CAUSE NO. 1:20-cv-3165
                                               )
  RILEY HOSPITAL FOR CHILDREN                  )
  AT IU HEALTH                                 )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, name-above, complains of acts and omissions by the Defendant. In

  support of her Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e. and

  42 U.S.C. § 1981 as amended by the Civil Rights Act OF 1991; 28 U.S.C. §§ 1331 and

  1343.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice to sue on September 21, 2020.

                                          PARTIES

     3. Plaintiff is an African-American female and at all relevant times she resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:20-cv-03165-JMS-DLP Document 1 Filed 12/10/20 Page 2 of 4 PageID #: 2




                                          FACTS

        5. Plaintiff began working for Riley Hospital in 2017 as a Floor Nurse.

        6. In August 2018, Plaintiff was promoted to Clinical Manager.

        7. While working at Riley Hospital Plaintiff complained several times that she

     was being treated differently than her Caucasian colleagues and subordinates.

        8. Plaintiff first complained that she was being treated differently than her

     Caucasian colleagues and subordinates in 2018.

        9. Plaintiff continued to complain up until the time of her termination.

        10. On December 10, 2019, Plaintiff was suspended for three days allegedly for

     time card fraud.

        11. After Plaintiff conducted her own investigation into the matter, it was proven

     that she did not commit time card fraud.

        12. On December 13, 2019, Plaintiff complained again that she was being treated

     differently than her Caucasian colleagues and subordinates.

        13. On December 16, 2019, Plaintiff’s manager attempted to demote her.

        14. On January 20, 2020, Plaintiff filed a formal grievance with Defendant due to

     the discrimination, harassment and retaliation that she was experiencing.

        15. On January 23, 2020, Plaintiff was terminated allegedly for creating a hostile

     work environment. Plaintiff never created a hostile work environment.

        16. A similarly situated Caucasian employee have engaged in conduct of

     comparable seriousness but they have not been terminated.

        17. Plaintiff was terminated due to her race.

        18. Plaintiff was terminated due to engaging in protected activity.
Case 1:20-cv-03165-JMS-DLP Document 1 Filed 12/10/20 Page 3 of 4 PageID #: 3




                                           COUNT I

     1. Plaintiff incorporates by reference paragraphs 1-18.

     2. Defendant, as a result of terminating Plaintiff due to her race, violated 42 U.S.C. §

  1981.

                                          COUNT II

     3. Plaintiff incorporates by reference paragraphs 1-18.

     4. Defendant, as a result of terminating Plaintiff due to her race, violated Title VII

  42 U.S.C. § 2000 et al.

                                          COUNT III

     5. Plaintiff incorporates by reference paragraphs 1-18.

     6. Defendant, Defendant as a result of terminating Plaintiff for engaging in protected

  activity, violated 42 U.S.C. § 1981.

                                          COUNT IV

     7. Plaintiff incorporates by reference paragraphs 1-18.

     8. Defendant, Defendant as a result of terminating Plaintiff for engaging in protected

  activity, violated Title VII 42 U.S.C. § 2000 et al.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

          A. Award Plaintiff back pay and benefits lost;

          B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

               pain and suffering, inconvenience, mental anguish and loss of enjoyment of

               life;

          C. Award Plaintiff punitive damages;
Case 1:20-cv-03165-JMS-DLP Document 1 Filed 12/10/20 Page 4 of 4 PageID #: 4




         D. Award Plaintiff his cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

             this case.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd 31235-49
  Amber K. Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
